Citation Nr: 0828878	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  03-02 755A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for bilateral hearing 
loss.

2.  Service connection for residuals of tattoo removal, scar, 
left upper arm.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran served on active duty from to January 1953 to 
October 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which in pertinent part, determined that new and material 
evidence had not been submitted to reopen a claim of service 
connection for bilateral hearing loss; and denied service 
connection for residuals of tattoo removal, scar, left upper 
arm.

A Decision Review Officer (DRO) informal conference was held 
in January 2002.  A DRO hearing on these issues was held in 
June 2003.  

Correspondence dated January 31, 2003 indicates the veteran 
wanted to appeal the decision regarding service connection 
for tinnitus.  This issue was not listed on the January 2003 
Statement of the Case.  Review of the record indicates this 
issue was last denied by ratings dated in February 1988 and 
March 1988.  The 2003 statement is not a timely notice of 
disagreement.  See 38 C.F.R. § 20.302 (2007).  To the extent 
the veteran is attempting to reopen his previously denied 
claim of entitlement to service connection for tinnitus, this 
issue is referred to the RO for the appropriate action.  


FINDINGS OF FACT

1.  Rating decision dated in February 1988 denied service 
connection for hearing loss.  This decision was confirmed by 
rating dated in March 1988.
 
2.  Since the March 1988 confirmed rating decision, the 
veteran has submitted evidence that is new and may be 
considered to bear directly and substantially upon the merits 
of his claim for service connection.  

3.  The preponderance of the evidence is against a finding 
that the veteran's current bilateral hearing loss is related 
to active military service or events therein; and there is no 
evidence of bilateral hearing loss manifested to a 
compensable degree within one year following discharge from 
service.

4.  Enlistment examination in January 1953 did not note a 
tattoo of the left upper arm.  

5.  Resolving reasonable doubt in the veteran's favor, the 
elective in-service tattoo removal resulted in scarring of 
the left upper arm.  


CONCLUSIONS OF LAW

1.  The March 1988 confirmed rating decision, which continued 
the denial of service connection for bilateral hearing loss, 
is final; evidence submitted since this denial is new and 
material and the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002 & Supp. 2007); 38 C.F.R. § 3.156(a) (2001); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).
 
2.  Bilateral hearing loss was not incurred or aggravated 
during active military service, nor may a sensorineural 
hearing loss be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

3.  Residuals of tattoo removal, scar, left upper arm were 
incurred during active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303, 
3.304(b) (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that 
the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless. 

Notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
Statement of the Case (SSOC).  Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).

By letters dated in April 2001, August 2001, and May 2007, 
the RO advised the veteran of the evidence and information 
needed to substantiate his claims for service connection.  
The letters further advised the veteran of which information 
and evidence VA will obtain, and which information and 
evidence the claimant is expected to provide.  The veteran 
was also asked to provide any evidence in his possession that 
he believes might support his claim.  Letter dated in March 
2006 notified the veteran of the evidence needed to evaluate 
disabilities and determine the effective dates.  The claims 
were readjudicated by SSOC dated in November 2007.

For purposes of evaluating the veteran's request to reopen 
his claim of service connection for bilateral hearing loss, 
the Board notes that in Kent v. Nicholson, 20 Vet. App. 1 
(2006), the Court held that with regard to matters that 
involve a request to reopen a previously denied claim for 
service connection based upon the receipt of new and material 
evidence, in addition to providing notice of the evidence and 
information that is necessary to establish entitlement to 
service connection, VA must first notify a claimant of the 
evidence and information that is necessary to reopen the 
claim.  To that end, the Court determined that in the context 
of a claim to reopen, the VCAA requires that VA must first 
review the bases for the prior denial of record, and then 
release a notice letter to the appellant that explains the 
meaning of both 'new' and 'material' evidence, and also 
describes the particular type(s) of evidence necessary to 
substantiate any service connection elements that were found 
to be insufficiently shown at the time of the prior final VA 
denial.  See Kent, supra.

As the veteran's claim for service connection for bilateral 
hearing loss is being reopened herein, any error with respect 
to notification pursuant to Kent is considered 
nonprejudicial.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).
 
Under VCAA, VA also has a duty to assist the veteran in the 
development of a claim.  This includes assisting the veteran 
in procuring service treatment records, relevant treatment 
records, and providing a VA examination when necessary.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159 (2007).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's available service treatment, 
service personnel, and VA medical records are in the file.  
The veteran reported private treatment and records were 
received from Barberton Citizen Hospital and Akron General 
Medical Center.  The veteran also submitted various private 
medical records and statements from Dr. Littlejohn.

The veteran was provided a VA examination for his hearing 
loss in April 2004.  A medical opinion was obtained and the 
claims folder was available for review.  Examinations for the 
left arm scarring were conducted in November 2000, January 
2002, and April 2004.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

Bilateral hearing loss

In February 1988, the RO denied service connection for 
bilateral hearing loss, essentially based on findings that 
there was no medical evidence of hearing loss in service, no 
evidence of a sensorineural hearing loss manifested to 
compensable degree within one year following discharge, and 
no evidence of hearing loss.  VA audiology records were 
subsequently received showing complaints of decreased hearing 
since jet school and evidence of current hearing loss.  
Rating dated in March 1988 confirmed the previous decision.  
The veteran did not appeal this decision within one year of 
notification and it is final.  38 U.S.C.A. 
§ 7105(c) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2007).

The Board acknowledges that the regulation regarding new and 
material evidence has been amended.  See 38 C.F.R. § 3.156(a) 
(2007).  This amendment to 38 C.F.R. § 3.156(a) applies only 
to claims to reopen a finally decided claim received on or 
after August 29, 2001.  The veteran's request to reopen his 
claim of entitlement to service connection for bilateral 
hearing loss was filed prior to that date.  Therefore, the 
amended regulation does not apply.

For claims filed prior to August 29, 2001, new and material 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001);  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
However, it is the specified bases for the final disallowance 
that must be considered in determining whether the newly 
submitted evidence is probative.  Such evidence must tend to 
prove the merits of the claim as to each essential element 
that was a specified basis for the last final disallowance of 
the claim.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).

Evidence received since the final 1988 decision includes the 
veteran's testimony and personnel records.  At the June 2003 
hearing, the veteran reported in-service noise exposure and 
that his hearing problems began at that time.  He contends 
that hearing loss is a result of military noise exposure.  
(See transcript at pp. 1 - 3).  The personnel records show 
that the veteran attended an aircraft mechanic course.  The 
veteran also submitted a January 2002 statement from Dr. 
Littlejohn, which notes the veteran's report of being a jet 
mechanic in the 1950's and that the ear plugs available to 
the men on the line were insufficient.  He indicated that the 
noise could have been a contributing factor to the veteran's 
tinnitus.  

The above evidence is new, as it was not previously 
considered.  The Board also finds the cited evidence to be 
material in that it suggests a possible relationship between 
current ear complaints and service.  It is the Board's view 
that this evidence may be considered to bear directly and 
substantially upon the specific matter under consideration 
and to be of such significance that it must be considered 
together with all of the evidence to fairly decide the merits 
of the veteran's claim.  Accordingly, the claim for service 
connection for bilateral hearing loss is reopened and the 
Board must consider the merits of the claim.

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).  Service 
connection will also be presumed for certain chronic 
diseases, including sensorineural hearing loss, if manifest 
to a compensable degree within one year after discharge from 
service.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.307, 3.309 (2007).

In order to establish direct service connection for a 
disability, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 
2002 & Supp. 2007); 38 C.F.R. § 3.102 (2007).

Service personnel records indicate the veteran attended an 
aircraft mechanic course in 1953.  Military occupational 
specialties (MOS) were listed as photomapping helper and 
draftsman.  The Board notes that jet aircraft mechanic was 
initially listed, but is crossed out.  

Service treatment records show that on examination for 
enlistment in January 1953, the veteran's hearing was 
reported as 15/15 on whispered voice testing in both ears.  
On medical board examination in September 1956, hearing was 
reported as 15/15 on both whispered and spoken voice testing 
in both ears.  

The veteran underwent an ear, nose, and throat (ENT) 
examination in November 1956.  He reported that he did not 
have any trouble with his ears or a difference in hearing.  
Objectively, hearing based on conversational voice was 
reported as 20/20 on the right and the left.  ENT examination 
in March 1961 noted similar findings.  

VA records dated in January 1988 show bilateral hearing loss.  
Outpatient audiology assessments in June 2000 and June 2001 
document mild to moderate sensorineural hearing loss.  

The veteran underwent a VA examination in April 2004.  He 
reported that he was a jet mechanic for 1.5 to 2 years and 
was exposed to jet engine noise.  Significant post-service 
noise exposure was not reported.  Diagnosis was moderately 
severe sensory neural hearing loss right ear and moderate 
sensory neural hearing loss left ear.  The examiner opined 
that it was not likely that the hearing loss was the result 
of any activity during military service.  This conclusion was 
based on the ENT examinations in 1956 and 1961 that showed 
the veteran denied hearing loss and the fact that he stated 
the onset of his hearing loss was between 1975 and 1980.

Medical evidence shows that the veteran has a hearing loss 
disability for VA purposes.  See 38 C.F.R. § 3.385 (2007).  
In order to grant service connection, however, the veteran's 
current disability must be related to active military service 
or events therein.  The Board notes that although the veteran 
testified that he had hearing problems during service, this 
is not consistent with other evidence of record.  As noted, 
service treatment records do not show evidence of hearing 
loss and hearing problems were denied on post-service ENT 
examinations in 1956 or 1961.  The Board finds the more 
contemporaneous reports offered during the course of physical 
examination to be more credible than the history offered 
decades later in support of his claim.  Consequently, the 
Board finds the first credible evidence of hearing loss 
disability is not shown until approximately January 1988.  
For this reason, and in light of the persuasive April 2004 
medical opinion, the Board finds that the preponderance of 
the evidence is against the claim.

In summary, the evidence of record does not establish that 
the veteran's current hearing loss disability is related to 
active military service or events therein.  As the 
preponderance of the evidence is against the veteran's claim, 
the doctrine of reasonable doubt is not for application.  See 
38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.102 (2007).

Residuals of tattoo removal, scar, left upper arm

The veteran contends that although the tattoo removal was 
elective, the procedure was not done correctly and has left 
him disfigured.  He indicated that the doctor told him that 
the surgical procedure would leave no scarring and would be 
uneventful.  

At the June 2003 hearing, the veteran testified that while 
undergoing a routine physical, the military doctor asked him 
if he liked his tattoo and indicated they could take it off.  
He reported that the doctor buffed it down and then scraped 
it with a scalpel.  He indicated that he had a patch on it 
and it got infected.  He reported he went home on leave and 
saw a civilian doctor who gave him some medication.  He 
further indicated that he had a skin graft done at a military 
hospital in Maxwell, Alabama.  Regarding whether the doctor 
told him there would be any residual scar, the veteran 
reported he said that just the skin would be discolored.  
(See transcript at pp. 4 - 6).

Service treatment records indicate that in December 1953, the 
veteran had a tattoo taken off his left arm via sandpaper.  
Note dated January 6, 1954 indicates that it was healing.  
Note dated January 13, 1954 indicates that it was 
"granulating ok."  Note dated January 27, 1954 indicates it 
was healed enough to leave the dressing off and that the 
veteran was ready for admission to transfer to Maxwell Air 
Force Base orthopedics.  Narrative summary for admission from 
February 10, 1954 to March 11, 1954 for right shoulder 
orthopedic treatment notes a raw area on the left arm 
measuring 3 inches by 5 inches where a tattoo had previously 
been.  It was noted that it was still in the healing stage.  

VA examination in November 2000 noted an 8 x 10 cm scar 
present of the anterolateral aspect of the left upper arm.  
Texture was rough and color compared to normal skin was 
slightly lighter.  Diagnosis was status post removal of 
tattoo of the left upper arm, with residual scar formation.  
VA examination in January 2002 noted an approximately 3 cm 
right triangular scar with areas of hypertrophy in the 
middle.  Assessment was chronic scar with areas of 
hypertrophy.  VA examination in April 2004 noted a scar 
measuring 8 x 10 cm of the upper lateral aspect of the left 
arm.  In the center of the scar there was a Z-pattern that 
was elevated.  Diagnosis was residuals of removal of a tattoo 
of the left upper arm with scar formation.  

Review of the record indicates the RO denied the claim 
because while there was evidence of a removal of a tattoo 
during service, there was no indication the present scar was 
the unexpected result of elective surgery.  This decision was 
apparently based on 38 C.F.R. § 3.306(b)(1) (2007), which 
provides that:

The usual effects of medical and surgical 
treatment in service, having the effect 
of ameliorating disease or other 
conditions incurred before enlistment, 
including postoperative scars, absent or 
poorly functioning parts or organs, will 
not be considered service connected 
unless the disease or injury is otherwise 
aggravated by service.

The Board notes, however, that the veteran's skin was 
described as normal on clinical evaluation at the time of his 
January 1953 enlistment examination and no tattoos were 
noted.  The record does not contain information regarding 
when the veteran obtained the tattoo.  Because it was not 
noted on entrance, the presumption of soundness applies.  See 
38 C.F.R. § 3.304(b) (2007).  

There is no dispute that the tattoo removal was elective.  
However, considering the evidence of record, it does not 
appear that it was done to ameliorate a condition incurred 
before enlistment, as contemplated by 38 C.F.R. 
§ 3.306(b)(1).  Rather, it appears the veteran obtained the 
tattoo sometime after enlistment and subsequently underwent 
tattoo removal which resulted in unexpected scarring.  Thus, 
having resolved reasonable doubt in the veteran's favor, 
service connection is warranted.  See 38 C.F.R. §§ 3.102, 
3.303 (2007).


ORDER

New and material evidence having been submitted, the claim 
for service connection for bilateral hearing loss is 
reopened.

Service connection for bilateral hearing loss is denied.

Service connection for residuals of tattoo removal, scar, 
left upper arm, is granted, subject to the laws and 
regulations governing the award of monetary benefits.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


